PER CURIAM.
We affirm the defendant’s convictions. See State v. DiGuilio, 491 So.2d 1129, 1139 (Fla.1986); White v. State, 330 So.2d 3 (Fla.1976). This affirmance is without prejudice to defendant raising any ineffective assistance of trial counsel claims in a post-conviction relief motion. We reverse the sentence, however, and remand for a new sentencing proceeding. The general sentence imposed is error. Defendant must be sentenced separately for counts one through four. Brazley v. State, 871 So.2d 986 (Fla. 3d DCA 2004). We also reverse the imposition of discretionary court costs. The record demonstrates that the court did not orally announce the imposition of costs, nor did it consider defendant’s financial resources in its decision to assess costs. Huesca v. State, 841 So.2d 585 (Fla. 2d DCA 2003).
Convictions affirmed; sentence reversed; and cause remanded for further consistent proceedings.